Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Civil Action No: 20-cv-00991-CMA-KMT


   ESTATE OF JEFFREY MELVIN,

   Plaintiff,

   v.

   CITY OF COLORADO SPRINGS, COLORADO;
   DANIEL PATTERSON, in his individual capacity; and
   JOSHUA ARCHER, in his individual capacity,

   Defendants.



                         MOTION TO DISMISS AMENDED COMPLAINT


           Defendants the City of Colorado Springs (“City”) and Daniel Patterson move to dismiss

   Plaintiff’s Equal Protection and Municipal Liability claims pursuant to Fed. R. of Civ. P. 12(b)(6).1

                                           INTRODUCTION

           Although styled as one claim for relief under 42 U.S.C. § 1983, Plaintiff’s Amended

   Complaint appears to assert three against all Defendants: (1) arrest without cause (id. ¶¶ 70-72);

   (2) use of excessive force (id. ¶ 75); and (3) denial of equal protection (id. ¶¶ 23, 38-66, 77).2


   1
     CMA Civ. Practice Standard 7.1D(a): Undersigned counsel certifies that she conferred in good
   faith with Plaintiff’s counsel concerning the specific bases for this motion. Mr. Killmer reported
   that Plaintiff opposes the motion and declined the invitation to file an amended complaint.
   2
     Plaintiff’s original Complaint explicitly asserted an equal protection claim against all Defendants.
   (Doc. 1 at 18-21) In the Amended Complaint, Plaintiff struck the explicit equal protection claim
   (see Doc. 31-1 at 18-21) but did not strike the allegations supporting it (see id. ¶¶ 1, 4, 23, 38-66,
   77). In a filing with this Court and when conferring on this motion, Plaintiff contended that the
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 2 of 16




          After Plaintiff’s conclusory and inapposite allegations are stripped away, Plaintiff’s equal

   protection claim against Officer Patterson rests on just one fact: Officer Patterson was White, and

   Mr. Melvin was Black. That one and only fact—a difference in race—is insufficient to state a

   plausible equal protection claim, entitling Officer Patterson to qualified immunity.

          Plaintiff’s allegations likewise fail to state claims against the City based on an informal

   custom or on a failure to train, supervise or discipline. Plaintiff’s equal protection claim against

   Officer Patterson and municipal liability claims against the City should be dismissed.

                                      FACTUAL ALLEGATIONS

          On April 26, 2018, Colorado Springs Police Department (“CSPD”) Officers Daniel

   Patterson and Joshua Archer were dispatched at 12:31 A.M. to an apartment on a report of a

   disturbance. (Doc. 30 ¶ 14) A resident told them he had heard a fight in Unit 211. (Id. ¶ 15) The

   occupant of Unit 211 confirmed “that an altercation had occurred earlier between him and a friend,

   but the situation was under control and that his friend had since left.” (Id. ¶ 16) The Officers were

   invited into the apartment, where they found “others.” (Id. ¶¶ 16-17) The Officers checked for

   warrants on the individuals and searched the unit for evidence of crime, which they allegedly did

   not find. (Id. ¶ 18) “During their investigation, the occupants of the unit treated the officers with




   Amended Complaint does not assert an Equal Protection claim. (See Doc. 32 at 2) But because
   Plaintiff’s Amended Complaint still contains allegations of racial discrimination, it can be
   construed as asserting equal protection claims against the Defendants. (See Doc. 30 ¶¶ 1, 4, 23,
   38-66, 77) Moreover, it is clear that Plaintiff intends to continue the narrative that there was racial
   discrimination at play in Mr. Melvin’s arrest, despite Plaintiff’s contention that no Equal Protection
   claim is asserted. (See Doc. 32 at 1-2 (asserting that the City has a “long history of unjustified
   violence, especially against people of color” despite stating that Plaintiff has dismissed the Equal
   Protection claim against all Defendants (emphasis added)). Thus, Defendants file this motion in
   good faith to eliminate from this case any claims and any allegations that race discrimination
   played any role in Mr. Melvin’s arrest and in the City’s policies and customs.
                                                     2
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 3 of 16




   respect, answered every question asked of them, and [allegedly] never gave the officers reason to

   fear for their safety or believe criminal activity was occurring in the unit.” (Id. ¶ 17)

          Then Jeffrey Melvin (“Melvin”), “a young African American man,” arrived. (Id. ¶ 1) He

   “hastily entered [the] unit and closed the door behind him,” separating Officer Patterson, who was

   outside in the hallway, from Officer Archer, “who unbeknownst to Mr. Melvin was inside of the

   apartment.” (Id. ¶¶ 19-20) Officer Archer “ordered Mr. Melvin away from the door, and Mr.

   Melvin immediately complied.” (Id.) The door was opened and Officer Patterson entered. (Id.)

          “Officer Archer began aggressively yelling at and grabbing Mr. Melvin in the small

   entryway.” (Id. ¶ 21) The Officers were “attempting to handcuff him.” (Id.) Melvin “did not

   immediately submit” to the Officers. (Id. ¶ 23) Instead, Melvin “tried to move away from them.”

   (Id. ¶ 24) A struggle ensued, with the Officers allegedly “grabbing Mr. Melvin, choking him, and

   throwing him to the ground,” and Melvin “trying to leave the second-story apartment through a

   nearby window.” (Id. ¶¶ 25-26) Approximately two minutes into the melee, Officer Archer

   deployed his Taser on Melvin, ultimately pulling the trigger five times over a period of more than

   a minute. (Id. ¶¶ 27-30) Officer Patterson allegedly sprayed pepper spray in Melvin’s face “[a]t

   some point.” (Id. ¶ 31) Melvin “beg[ged] for help from those around him” and “scream[ed] that

   the officers were ‘going to kill him,’” but, notably, Plaintiff does not allege that Melvin complied

   with the Officers’ orders. (Id. ¶¶ 28, 32) Melvin “went for the door to the apartment.” (Id. ¶ 33)

   Officer Patterson fired his Taser at Melvin, the first cartridge missed but the second one connected

   “with his upper torso.” (Id.) Melvin fell to the ground, then “stood up, ripped the metal Taser

   prongs from his skin,” and “ran” from the apartment. (Id. ¶¶ 3334) Officers caught up to Melvin

   “across the street” and handcuffed him. (Id. ¶ 34) Melvin ultimately was charged with “resisting


                                                      3
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 4 of 16




   arrest and interference with a public official.” (Id. ¶ 40)

          Paramedics immediately took Melvin to the hospital. (Id. ¶ 35) Doctors put him “in a

   medically induced coma,” but he died six days later. (Id. ¶ 35)

          Plaintiff alleges that “Colorado Springs’ population is approximately 6.5% African

   American,” but, from 2014-2017, African Americans comprised 20-26% of the people on whom

   CSPD officers used force. (Id. ¶ 59) In 2017, Plaintiff alleges, CSPD officers used force on 21%

   of African American male arrestees and on 12% of White male arrestees. (Id. ¶ 60)

                                              ARGUMENT

   I.     Qualified Immunity Shields Officer Patterson From Liability For An Equal Protection
          Violation.

          Plaintiff alleges that the City has a custom of “racially biased policing” and that Officer

   Patterson acted “consistent with” it when arresting Mr. Melvin. (Doc. 30 ¶¶ 4, 23, 42, 63)

          The Equal Protection Clause essentially directs “‘that all persons similarly situated should

   be treated alike.’” Requena v. Roberts, 893 F.3d 1195, 1210 (10th Cir. 2018), cert. denied, 139

   S.Ct. 800 (2019) (citation omitted). “A claim of racially selective law enforcement requires the

   plaintiff to ‘demonstrate that the defendant’s actions had a discriminatory effect and were

   motivated by a discriminatory purpose.’” Blackwell v. Strain, 496 Fed. App’x 836, 839 (10th Cir.

   2012) (citation omitted). Because Plaintiff fails to state a plausible equal protection claim, Officer

   Patterson is entitled to qualified immunity. Ashcroft v. Iqbal, 556 U.S. 662, 684-86 (2009);

   Cummings v. Dean, 913 F.3d 1227, 1239 (10th Cir.), cert. denied, 140 S.Ct. 81 (2019).

          A.      Discriminatory Effect

          The Tenth Circuit recognizes “three possible methods of proving discriminatory effect in

   a selective-enforcement case: statistical evidence; the identification of a similarly situated

                                                      4
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 5 of 16




   individual who could have been, but was not, stopped or arrested; and, in certain circumstances,

   anecdotal evidence establishing an officer’s pattern of similar discriminatory behavior.” U.S. v.

   Alabi, 597 Fed. App’x 991, 996 (10th Cir. 2015). Plaintiff adequately alleges none of these.

                  1.      Statistics

          “To be useful, … a statistical comparison ‘requires a reliable measure of the demographics

   of the relevant population, a means of telling whether the data represent similarly situated

   individuals, and a point of comparison to the actual incidence of crime among different racial or

   ethnic segments of the population.’” Blackwell, 496 Fed. App’x at 840 (citation omitted).

          Plaintiffs’ alleged statistics fail all three measures of relevance and reliability. First, the

   statistics lack “‘a reliable measure of the demographics of the relevant population.’” Id. (citation

   omitted). For starters, they fail altogether to address any racial disparities in seizures. (Doc. 30 ¶¶

   59-60) In addition, they purport to compare apples and oranges: the African American resident

   population in 2020 to CSPD uses of force on African Americans in 2014 through 2017. (Id. ¶ 59)

          Second, Plaintiff’s alleged statistics lack “‘a means of telling whether the data represent

   similarly situated individuals.’” Blackwell, 496 Fed. App’x at 840 (citation omitted). Statistics that

   fail to show “disparate treatment between comparable individuals,” fail to “eliminate

   nondiscriminatory explanations for the disparity,” and therefore fail to “create an inference of

   discrimination.” Carney v. City & Cty. of Denver, 534 F.3d 1269, 1276 (10th Cir. 2008) (emphasis

   in original). Plaintiff’s statistics fail to identify White persons who, like Melvin, “did not

   immediately submit” to handcuffing and resisted arrest (Doc. 30 ¶¶ 21-33, 40), who were not

   subjected to comparable uses of force. Thus, Plaintiff’s statistics fail to “address the critical issue

   of whether that particular group was treated differently than a similarly-situated group.” U.S. v.


                                                     5
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 6 of 16




   James, 257 F.3d 1173, 1179 (10th Cir. 2001) (rejecting statistics that “failed to identify non-black

   persons who could have been prosecuted for those same offenses, but were not”).

          Third, the statistics lack “‘a point of comparison to the actual incidence of crime among

   different racial or ethnic segments of the population.’” Blackwell, 496 Fed. App’x at 840 (citation

   omitted). In United States v. Armstrong, 517 U.S. 456, 469-70 (1996), the Supreme Court rejected

   the presumption that all races commit all crimes with equal frequency. Here, Plaintiff nowhere

   alleges the incidence of conduct justifying the use of force—such as “resisting arrest” (Doc. 30 ¶

   40)—among Colorado Springs subjects by race, for comparison to uses of force by CSPD officers.

                  2.      Similarly Situated But Treated Differently

          Plaintiff’s complaint is silent on a similarly situated White person that Officer Patterson

   treated differently. “Individuals are ‘similarly situated’ only if they are alike ‘in all relevant

   respects.’” Requena, 893 F.3d at 1210 (citation omitted). In this case, Plaintiff neither identifies

   (1) a White person who, like Melvin, “hastily entered” a dwelling where officers were investigating

   a reported disturbance and shut the dwelling’s door in Officer Patterson’s face, who Officer

   Patterson did not detain, nor (2) a White person who, like Melvin, instead of immediately

   submitting to Officer Patterson’s attempt to handcuff him, tried to move away from him and to

   flee by jumping through a second story window, who Officer Patterson did not seek to control by

   use of pepper spray and a Taser. (Doc. 30 ¶¶ 19-34)

                  3.      Anecdotal Evidence

          Plaintiff does not allege any anecdotal evidence indicating a pattern of discriminatory

   arrests or uses of force by Officer Patterson.

          B.      Discriminatory Purpose


                                                    6
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 7 of 16




          Discriminatory purpose may be shown with direct, circumstantial, or statistical evidence.

   See Blackwell, 496 Fed. App’x at 839, 844. Plaintiff fails to allege that Officer Patterson acted

   with a discriminatory purpose when seizing and using force on Melvin. Nor do Plaintiff’s statistical

   allegations demonstrate as much, because Plaintiff’s statistics do not focus on Officer Patterson’s

   conduct at all. (Id. ¶¶ 59-60) Rather, they comprise “aggregated enforcement data for all officers”

   in the City. U.S. v. Coleman, 483 Fed. App’x 419, 420-21 (10th Cir. 2012) (emphasis in original).

          So even if true, … the statistics are of no help to [Plaintiff] … because to prove an
          Equal Protection claim he “must prove that the decisionmakers in his case acted
          with discriminatory purpose.” And the statistics [Plaintiff alleges] do not even
          purport to speak to that question, saying nothing one way or the other about the
          practices of … Officer [Patterson]. After all, it would be a gross misuse of statistical
          data to extrapolate about Officer [Patterson’s] conduct in particular merely from
          aggregate data that covers many other individuals.3

   Id. (emphasis in original; citation omitted). “Mere differences in race do not, by themselves,

   support an inference of racial animus.” Green v. Corrections Corp. of Am., 401 Fed. App’x 371,

   376 (10th Cir. 2010). Nor does a plaintiff’s “subjective belief of racial discrimination.” Howard v.

   Jaramillo, No. 07-cv-01268-CMA-CBS, 2008 WL 5381469, at *8 (D. Colo. Dec. 22, 2008).

   II.    Municipal Liability Claims

          Plaintiff asserts all three of his claims—arrest without cause, excessive force, and denial of

   equal protection—against the City. (Doc. 30 ¶¶ 44, 77) In addition to showing that a municipal

   employee committed an underlying constitutional violation, to state a claim for municipal liability,

   a plaintiff must show the existence of an official policy or custom; a direct causal link between the


   3
     In addition, Plaintiff’s statistics purport to address CSPD uses of force between 2014 and 2017.
   (Doc. 30 ¶¶ 59-60). But Plaintiff does not allege that Officer Patterson was employed by CSPD as
   a police officer during those years. Thus, even if it were appropriate to extrapolate about Officer
   Patterson’s conduct from the aggregated data (which it isn’t), Plaintiff has not alleged that data
   specific to Officer Patterson even is included in the statistics Plaintiff alleges.
                                                     7
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 8 of 16




   policy or custom and the injury alleged; and “at least for claims of inadequate hiring, training, or

   other supervisory practices,” deliberate indifference on the part of the municipality. Waller v. City

   & Cty. of Denver, 932 F.3d 1277, 1283-84 (10th Cir. 2020).

          A.      No Equal Protection Violation By an Employee

          Because Plaintiff fails to allege a plausible equal protection violation by the Officers4 (see

   supra Part I at 4-7), he fails to state an equal protection claim against the City. See Harris v. City &

   Cty. of Denver, 19-cv-572-MEH, 2019 WL 6876870, at *9 (D. Colo. Dec. 17, 2019).

          B.      Existence of an Official Policy or Custom

          A municipal policy or custom may take various forms. See Bryson v. City of Okla. City,

   627 F.3d 784, 788 (10th Cir. 2010). In this case, Plaintiff bases his municipal liability claim on

   allegations of (1) an informal custom amounting to a widespread practice and (2) a failure to train,

   supervise and discipline employees. (See Doc. 30 ¶¶ 38-66)

                  1. Informal Custom Amounting to a Widespread Practice

          Plaintiff asserts that the City had customs of “making arrests without probable cause,”

   using excessive force, and “racially biased policing.” (Doc. 30 ¶¶ 4, 44, 53) “A ‘custom’ has come

   to mean an act that, although not formally approved by an appropriate decision maker, has such

   widespread practice as to have the force of law.” Carney, 534 F.3d at 1274 (citation omitted). “In

   order to establish a custom, the actions of the municipal employees must be ‘continuing, persistent

   and widespread.’” Id. (citation omitted).

                          a. Lawsuits Alleging Unconstitutional Conduct Prior to This Incident


   4
    Although Officer Archer has not appeared in this action, Plaintiff’s allegations would fail to state
   a plausible equal protection claim against him for the same reasons as they fail against Officer
   Patterson.
                                                     8
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 9 of 16




          Plaintiff alleges that allegations in six lawsuits based on events occurring between 2009

   and 2015 show that the City had the alleged customs on April 26, 2018. (Doc. 30 ¶¶ 44-51)

   Plaintiff’s allegations fail to demonstrate the existence of such customs for many reasons.

          First, Plaintiff’s allegations consist of mere accusations by other plaintiffs against other

   City police officers and, thus, should be disregarded as “entirely conclusory.” Metzler v. City of

   Colo. Springs, No. 19-cv-878-RM-KMT, 2020 WL 533735, at *5 (D. Colo. Feb. 3, 2020). In

   Metzler, the plaintiff relied on the same six lawsuits as Plaintiff does here as support for the same

   allegation that “CSPD has a history of making arrests without probable cause.” (Compare Ex. A,

   Metzler Am. Compl., ¶¶ 109-119 to Doc. 30 ¶¶ 44-51)5 On defendants’ motion to dismiss, the

   court “decline[d] to accept these entirely conclusory allegations as true for present purposes.”

   Metzler, 2020 WL 533735, at *5. See also Baltierra v. Adams Cty., No. 18-cv-00664-CMA-MEH,

   2019 WL 1331914, at *7 (D. Colo. Mar. 25, 2019) (“Listing lawsuits and cases filed against

   predecessor organizations in various states over the years does not constitute evidence [of] an

   official policy or custom.”); Duran v. City & Cty. of Denver, No. 10-CV-01569-REB-KMT, 2012

   WL 4478800, at *2 (D. Colo. Sept. 28, 2012) (dismissing municipal liability claim based on others’

   excessive force complaints because court would not assume the claims “were meritorious”;

   “‘People may file a complaint for many reasons, or for no reason at all’” (citation omitted)).

          Second, Plaintiff’s list of lawsuits fails to show that “similarly situated individuals were

   mistreated by the municipality in a similar way.” Carney, 534 F.3d at 1274. None of the six cases



   5
    In a Rule 12(b)(6) motion, the Court may consider facts subject to judicial notice, including the
   Court’s “own files and records, as well as facts which are a matter of public record,” without
   converting the motion to dismiss into a motion for summary judgment. Tal v. Hogan, 453 F.3d
   1244, 1264 n.24 (10th Cir. 2006).
                                                    9
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 10 of 16




   involved an officer’s attempt to detain someone who “hastily entered” a dwelling where officers

   were investigating a reported disturbance and shut the dwelling door in an officer’s face. (Doc. 30

   ¶¶ 19-20) Nor did any involve the use of pepper spray or a Taser on someone who “did not

   immediately submit” to handcuffing but rather tried to flee by jumping through a second story

   window and running away. (Id. ¶¶ 23-34) The lawsuits Plaintiff cites arose in contexts as foreign

   as a traffic stop (id. ¶ 45), misidentifications (id. ¶¶ 47, 50), an arrest based on a repealed law (id.

   ¶ 48), and an alleged conspiracy to frame an officer’s ex-boyfriend (id. ¶ 49). As the court found

   in Metzler, “these instances have little in common with the circumstances of Plaintiff’s arrest and

   are not relevant here.” Metzler, 2020 WL 533735, at *5. See also Harris, 2019 WL 6876870, at

   *12 (allegations of other complaints of civil rights violations against municipality’s employees

   failed to demonstrate an informal policy, custom or practice because “the examples of ‘similar’

   events proffered by the Plaintiffs are not sufficiently similar”).

          Third, Plaintiff fails to allege outcomes of the six lawsuits showing an unconstitutional

   custom. For two of the six lawsuits, Plaintiff fails to allege any outcome.6 (Doc. 30 ¶¶ 46, 50)

   “‘[T]he mere fact that a lawsuit was filed without any mention of the disposition of the lawsuit or

   whether the City was found to have violated any rights does not establish a pattern and practice.’”

   Estate of Lobato by & through Montoya v. Correct Care Sols., LLC, No. 15-CV-02718-PAB-STV,

   2017 WL 1197295, at *8 (D. Colo. Mar. 31, 2017) (citation omitted). The City allegedly settled

   the other four, but a settlement “‘is not even evidence of wrongdoing, let alone that the City has a

   custom or policy that fosters or results in wrongdoing.’” Id. (citation omitted).


   6
     One of the cases on which Plaintiff relies—filed by Joseph Martinez—Judge Matsch dismissed
   on defendants’ motion to dismiss, finding that the allegations were “not sufficient to establish
   liability for a constitutional violation.” (See Ex. B, Joseph Martinez Ord. of Dismissal at 2)
                                                     10
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 11 of 16




          Fourth, the lawsuits, based on six arrests over six years between 2009 and 2015, are too

   remote in time and few number to show a “‘continuing, persistent and widespread’” custom of

   “making arrests without probable cause.” Carney, 534 F.3d at 1274 (citation omitted). Only three

   cases involved allegations of excessive force (Doc. 30 ¶¶ 45-47), and just two involved African

   American subjects (Id. ¶¶ 45, 47). In 2018, the City’s population exceeded 473,000, making it the

   second largest city in Colorado.7 Two, three, or even six accusations over a period of six years

   hardly shows a continuing, persistent and widespread practice of unconstitutional conduct by the

   City’s police officers. See Lankford v. City of Hobart, 73 F.3d 283, 287 (10th Cir. 1996) (“‘isolated

   and sporadic acts’” did not amount to a custom under § 1983 (citation omitted)).

                          b. An Accusation Of Unconstitutional Conduct After This Incident

          Plaintiff alleges that two City police officers’ use of deadly force on an African American

   male on August 3, 2019 somehow shows that the City had customs on April 26, 2018 of “using

   excessive force and taking racially biased actions against people of color.” (Doc. 30 ¶¶ 52-53) The

   allegation fails to sustain Plaintiff’s municipal liability claims for the same reasons as do the six

   lawsuits preceding Melvin’s arrest: it merely is an accusation of unconstitutional conduct, the

   allegations fail to show mistreatment similar to Melvin’s, no outcome of the accusations is alleged,

   and the event occurred some 15 months after the Melvin arrest.

                          c. Statistics

          For the reasons discussed in relation to the equal protection claim against Officer Patterson,


   7
     See https://demography.dola.colorado.gov/population/population-totals-
   municipalities/#population-totals-for-colorado-municipalities, “Municipalities Ranked by
   Population,” last visited July 7, 2020. “A court may consider ‘matters of which a court may take
   judicial notice,’” such as demographic information from a government-hosted website, “in a
   Rule 12(b)(6) analysis.” Harris, 2019 WL 6876870, at *12 & n.6 (citation omitted).
                                                    11
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 12 of 16




   Plaintiff’s statistical allegations fail to demonstrate a custom of “racially biased uses of force.”

   (Supra Part I.A.1 at 5-6).

                  2. Failure To Train, Supervise, or Discipline

           Plaintiff also fails to allege a municipal policy of failing to train, supervise, or discipline

   its police officers. To demonstrate the existence of the policy, Plaintiff must allege “facts regarding

   the officers’ training or supervision—when it occurred, who conducted it, or how it was deficient.”

   Rehberg v. City of Pueblo, No. 10-CV-00261-LTB-KLM, 2012 WL 1326575, at *5 (D. Colo. Apr.

   17, 2012). Plaintiff alleges that the City fails to “train, supervise, and/or discipline its employees”

   regarding “probable cause and reasonable suspicion requirements,” “constitutional limits on use

   of force and how to avoid engaging in racially biased or disproportionately aggressive policing.”

   (Doc. 30 ¶¶ 51, 77) But Plaintiff “‘do[es] not allege specific facts about who, what, where, and

   when that establish a plausible claim.’” Rehberg, 2012 WL 1326575, at *5 (citation omitted).

          Plaintiff further alleges that the City “actually trains” its officers by its “approval and

   defense of the use of excessive force by CSPD employees … against people of color” and its

   “failure to counsel or discipline.” (Doc. 30 ¶¶ 62-63 (emphasis in original)) But the complaint

   references only three instances of alleged uses of excessive force predating Melvin’s arrest (only

   two of which involved African Americans) (see id. ¶¶ 45-47), and those instances are inapposite

   to this case. (See supra Part II.B.1.a at 9-10) Moreover, Plaintiff fails to allege that the Individual

   Defendants, let alone CSPD officers department-wide, knew of the three instances and knew of the

   City’s “approval and defense of” or “failure to counsel or discipline” concerning the uses of force

   employed in the three instances. Without such knowledge, CSPD officers cannot have been trained

   by such purported municipal conduct.


                                                     12
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 13 of 16




           Plaintiff otherwise supports his municipal liability claim with conclusory allegations that

   the City failed to train its officers regarding Melvin’s arrest (Doc. 30 ¶ 41) and failed to “investigate

   and counsel or discipline” the officers in this case, in the six lawsuits Plaintiff cites predating

   Melvin’s arrest, in the one deadly force incident post-dating it, and unidentified “others” (id. ¶ 58).

   The decision not to train or discipline based on this single incident, “‘as opposed to a systematic

   policy, cannot support a claim of municipal liability.’” Estate of Reat v. Rodriguez, No. 12-CV-

   02531-REB-MEH, 2014 WL 4358333, at *2 (D. Colo. Sept. 3, 2014) (citation omitted). See also

   Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 777 (10th Cir. 2013) (“Rarely if

   ever is ‘the failure of a police department to discipline in a specific instance ... an adequate basis

   for municipal liability’”). And the allegation that the City failed to discipline its officers in any of

   the other instances fails to sustain his claim here, because Plaintiff’s allegations fail to demonstrate

   outcomes warranting more discipline. See supra Part II.B.1.a at 10 & n.6; Duran, 2012 WL

   4478800, at *2 (because the court would not assume excessive force complaints against

   municipality “were meritorious,” it would not “infer that more of these ‘complaints should have

   resulted in discipline of police officers’”).

           C.      Causation

           Plaintiff must also allege “‘a direct causal link between the municipal action and the

   deprivation of federal rights.’” See Schneider, 717 F.3d at 770 (citation omitted). This means that

   “‘the challenged policy or practice must be ‘closely related to the violation of the plaintiff's

   federally protected right.’” Id. (citation omitted). On a municipal liability claim, “‘rigorous

   standards of culpability and causation must be applied to ensure that the municipality is not held

   liable solely for the actions of its employee.’” Id. (citation omitted).


                                                      13
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 14 of 16




          In this case, Plaintiff alleges municipal causation only in a conclusory fashion. (See Doc.

   30 ¶¶ 57, 64-66, 80) No facts are alleged that plausibly suggest a direct causal link between any

   action of the City and any constitutional violation. See Weitzman v. City & Cty. of Denver, No.

   17-cv-02703-KLM, 2019 WL 1438072, at *15 (D. Colo. Mar. 31, 2019) (allegation that

   municipality’s “policies, customs, or practices in failing to properly train and supervise their

   employees were the moving forces and proximate cause of the violation of [plaintiff’s]

   constitutional rights” failed to satisfy causation element of municipal liability claim). Nor does

   Plaintiff “explain how the incident described in the … complaint could have been avoided with

   different or better training or supervision.” Rehberg, 2012 WL 1326575, at *5.

          Furthermore, the deadly force incident that occurred on August 3, 2019, and any failure to

   train or discipline the Individual Defendants or other officers after Melvin’s arrest (see Doc. 30 ¶¶

   41, 52), could not cause Plaintiff’s alleged constitutional deprivations. See Cordova v. Aragon,

   569 F.3d 1183, 1194 (10th Cir. 2009) (“basic principals [sic] of linear time prevent us from seeing

   how conduct that occurs after the alleged violation could have somehow caused that violation”

   (emphasis in original)).

          D.      State of Mind

          Finally, at least for Plaintiff’s failure to train, supervise or discipline claims, Plaintiff

   “‘must demonstrate that the municipal action was taken with ‘deliberate indifference’ as to its

   known or obvious consequences.’” Waller, 932 F.3d at 1284 (citation omitted). “‘Deliberate

   indifference is a stringent standard of fault, requiring proof that a municipal actor disregarded a

   known or obvious consequence of his action.’” Id. It cannot be alleged with conclusions; plaintiff

   must make “specific factual allegations from which a factfinder could infer a deliberately


                                                    14
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 15 of 16




   indifferent decision.” Garcia v. Adams Cty., Colo., No. 16-cv-01977-PAB-NYW, 2017 WL

   4251931, at *4 (D. Colo. Sept. 25, 2017).

           Plaintiff relies on the accusations in six lawsuits predating Melvin’s arrest to demonstrate

   the City’s alleged deliberate indifference. (Doc. 30 ¶ 44) But the six cases on which Plaintiff relies

   are factually dissimilar from this case and, thus, could not have put the City on notice of the

   deficiencies in any training. See Leonhard v. Correct Care Sols., LLC, No. 19-cv-00600-PAB-

   STV, 2020 WL 1694377, at *9 (D. Colo. Apr. 8, 2020); Metzler, 2020 WL 533735, at *5; Lobato,

   2017 WL 1197295, at *7; Estate of Lillis v. Correct Care Sols., LLC, No. 16-cv-03038-KLM,

   2018 WL 1569752, at *17-18 (D. Colo. Mar. 30, 2018). Next, Plaintiff merely alleges the

   accusations made in the lawsuits, not outcomes such as a jury verdict or judgment, that could have

   put the City on notice that its training is deficient in any way. Id. Finally, Plaintiff fails to allege

   specific facts “from which a factfinder could infer a deliberately indifferent decision.” Garcia,

   2017 WL 4251931, at *4.

                                              CONCLUSION

           Plaintiff’s equal protection claim against Daniel Patterson and all of Plaintiff’s claims against

   the City of Colorado Springs should be dismissed with prejudice.

   Respectfully submitted July 7, 2020.

                                           OFFICE OF THE CITY ATTORNEY OF THE
                                           CITY OF COLORADO SPRINGS, COLORADO
                                           Wynetta P. Massey, City Attorney

                                           /s/ Anne H. Turner
                                           Anne H. Turner, Assistant City Attorney
                                           30 S. Nevada Ave., Suite 501
                                           Colorado Springs, Colorado 80903
                                           Telephone: (719) 385-5909
                                           anne.turner@coloradosprings.gov

                                                      15
Case 1:20-cv-00991-CMA-KMT Document 41 Filed 07/07/20 USDC Colorado Page 16 of 16




                           CERTIFICATE OF SERVICE (CM/ECF)

        I hereby certify that on the 7th day of July, 2020, I electronically filed the foregoing
   MOTION TO DISMISS AMENDED COMPLAINT with the Clerk of the Court using the
   CM/ECF system which will send notification of such filing to the following:

   Darold W. Kilmer
   Liana G. Orshan
   Reid R. Alison
   1543 Chapman St. Ste 400
   Denver, CO 80202
   Attorneys for Plaintiff


                                             /s/Donnielle Davis
                                             Donnielle Davis
                                             Legal Secretary




                                                16
